DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/008491 (hereinafter, RILEY).
Regarding claims 1, 2, and 9-11, RILEY teaches rubber compositions comprising clay mineral (e.g., kaolin clay) (Abstract). The rubber may be natural rubber, or a synthetic rubber, or a mixture of natural and synthetic rubbers (p. 16, lines 13-14). The particulate kaolin clay is present in the rubber composition in amounts ranging between about 5 and about 80 phr based on 100 parts by weight of the rubber (p.16, lines 6-9). It is preferred that one or more additional particulate filler will be present in the rubber composition including silica and carbon black (p.18, lines 3-15; p. 18, lines 24 to p. 19, lines 12). The particulate silica is in the amount between about 40 and about 150 phr and carbon black in the amount between about 1 and about 45 phr (p. 18, lines 24-28).
However, RILEY does not teach a preferred embodiment of kaolin clay in an amount of not less than 40 parts by weight and not greater than 75 parts by weight per 100 parts by weight of the base rubber and wherein when a weight reduction rate TGA650 from room temperature to 650oC and a weight reduction rate TGA850 from room temperature to 850oC are measured an air atmosphere by thermogravimetry conforming to JIS K0129, the weight reduction rate TGA650 is not less than 63% and not greater than 99%, and a difference (TGA850-TGA650) between the weight reduction rates TGA850 and TGA650 is not less than 0% and not greater than 7%. 
RILEY teaches the particulate kaolin clay is present in the rubber composition in amounts ranging between about 5 and about 80 phr based on 100 parts by weight of the rubber (p. 16) which is within the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the claim limitations, “wherein when a weight reduction rate TGA650 from room temperature to 650oC and a weight reduction rate TGA850 from room temperature to 850oC are measured an air atmosphere by thermogravimetry conforming to JIS K0129, the weight reduction rate TGA650 is not less than 63% and not greater than 99%, and a difference (TGA850-TGA650) between the weight reduction rates TGA850 and TGA650 is not less than 0% and not greater than 7%,” given the present specification indicates the use of inorganic fillers (e.g. silica and clays) included in a rubber composition that forms a core would improve the resilience performance (i.e., weight reduction rate), the examiner takes the position that the inorganic fillers of RILEY would intrinsically possess the claimed weight reduction rate properties as claimed. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant 
Regarding claim 4, RILEY teaches the rubber composition comprises a curing system such as vulcanizing agents including elemental (free) sulphur or sulphur donors in the amount between about 0.5 to about 5 phr (p.25, lines 5-18).
Regarding claim 7, RILEY teaches the kaolin clay particulate has a D50 of 0.3 µm and 2 µm (p. 11, lines 1-3). 
Regarding claim 8, RILEY teaches the kaolin clay has a BET surface are in liquid nitrogen of at least  about 5 m2/g, and generally 15-40 m2/g (p. 12, lines 8-11). 
Regarding claims 12-14, Given RILEY teaches the claimed components (i.e., natural rubber and fillers (i.e., silica and clay) as the present invention, the examiner takes the position that the composition of RILEY would intrinsically possess the same properties (i.e. Shore A Hardness, Elongation at break, and toluene swelling ratio). The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-4 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106883611A (hereinafter, HE).
Regarding claims 1-3, 9-11, 15, and 16, HE teaches a tennis ball liner comprising a blend of neoprene, butadiene, natural rubber, liquid silica gel, sulphur, mica powder, clay, and etc. (Abstract). The  amount of neoprene is an amount of 25-85 parts, 20-40 parts of natural rubber, 13-23 parts of 
However, HE does not teach a preferred embodiment of kaolin clay in an amount of not less than 40 parts by weight and not greater than 75 parts by weight per 100 parts by weight of the base rubber and wherein when a weight reduction rate TGA650 from room temperature to 650oC and a weight reduction rate TGA850 from room temperature to 850oC are measured an air atmosphere by thermogravimetry conforming to JIS K0129, the weight reduction rate TGA650 is not less than 63% and not greater than 99%, and a difference (TGA850-TGA650) between the weight reduction rates TGA850 and TGA650 is not less than 0% and not greater than 7%. 
Given HE teaches the combined amount of mica powder and clay ranges from 24 to 47 parts which is within the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the claim limitations, “wherein when a weight reduction rate TGA650 from room temperature to 650oC and a weight reduction rate TGA850 from room temperature to 850oC are measured an air atmosphere by thermogravimetry conforming to JIS K0129, the weight reduction rate TGA650 is not less than 63% and not greater than 99%, and a difference (TGA850-TGA650) between the weight reduction rates TGA850 and TGA650 is not less than 0% and not greater than 7%,” given the 
Regarding claim 3, HE teaches the amount of 20-40 parts of butadiene rubber and 55-220 parts by natural rubber. The weight ratio is from 20/55 =0.364 to 40/220= .182.
 Regarding claim 4, HE teaches a total amount of components (205 parts to 664 parts) (p.2) and 4-18 parts is sulphur, therefore, the amount of sulphur in wt% is 1.95 wt% (4 parts/205 parts x 100%) to 2.71 wt% (18 parts/664 parts x 100%). 
Regarding claims 12-14, Given HE teaches the claimed components (i.e., natural rubber and fillers (i.e., silica and clay)) as the present invention, the examiner takes the position that the composition of RILEY would intrinsically possess the same properties (i.e. Shore A Hardness, Elongation at break, and toluene swelling ratio). The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765